Case 17-04357               Doc 49-1 Filed 03/19/19 Entered 03/19/19 13:09:44 Desc Notice
                         of Transfer of Claim Other Than for Security Page 1 of 1




   B21 B (Form 21                B) (12 1 )

                                 Unit                      t t                       n                   t                                 t
                                 Northern                                   i ti t               Illinois


     r         n          itter n             ohn N itter                                o




          NO                 O                  N                  O                         O                             N O
         m o        (                    o     )                   or    m                        r 11                         1111( )
           r    ror                                    o           r      ro              m              r             r                       r             ro             m
         r   or       r                                r       o        o            o r o                    (            )



     m o                         r           ror                                                               m o                 r       r
         e i li e            o n er i in                                                                                   N               N           I N                  I         I N
                                                                                                                                                                        I       III


         r   o                       r         ror                                                                 r           o       r           r
            ent l                             ite                                                              o           I in n i l er i es
     i hl n s   n h                          olor      o                                                                    reen      ri e te
                                                                                                             Ir in

                                                                                 B                        F
                     r           ror o                 m           r        o                    o    o m                                                     o r
                         o       (21)              o       m            o            o             oo     o   m r
    o r          r           r                                              or                   m      o   r r or r o                                            o r




                                                                                                                       O                       O
